Name: COMMISSION REGULATION (EC) No 1794/96 of 16 September 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 234/ 12 I EN Official Journal of the European Communities 17. 9 . 96 COMMISSION REGULATION (EC) No 1794/96 of 16 September 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 17 September 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 September 1 996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24 . 12 . 1994, p . 66 . (2) OJ No L 307, 20 . 12. 1995, p. 21 . (3) OJ No L 387, 31 . 12 . 1992, p . 1 .M OJ No L 22, 31 . 1 . 1995, p . 1 . 17. 9 . 96 I EN I Official Journal of the European Communities No L 234/ 13 ANNEX to the Commission Regulation of 16 September 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country code (') Standard import value CN code Third country code (') Standard import value 0702 00 35 052 33,5 624 67,7 060 80,2 999 113,4 064 70,8 0808 10 92, 0808 10 94, II 066 54,0 0808 10 98 039 121,0 068 80,3 052 64,0 204 86,8 064 62,2 208 44,0 070 90,2 212 97,5 284 72,1 624 95,8 388 57,3 999 71,4 400 54,4 ex 0707 00 25 052 62,4 404 63,6 053 156,2 416 72,7 060 61,0 508 113,5 066 53,8 512 125,9 068 69,1 524 100,3 204 144,3 528 53,0 624 87,1 624 86,5 999 90,6 728 107,3 0709 90 79 052 54,3 800 141,3 204 77,5 804 56,6 412 54,2 999 84,8 508 42,9 0808 20 57 039 104,1 624 151,9 052 73,8 999 76,2 064 77,8 0805 30 30 052 130,5 388 57,2 204 88,8 400 70,4 220 74,0 512 88,7 388 70,6 528 132,9 400 68,2 624 79,0 512 80,0 728 115,4 520 66,5 800 84,0 524 72,9 804 73,0 528 67,9 999 86,9 600 96,5 0809 30 41 , 0809 30 49 052 93,8 624 48,9 220 121,8 999 78,6 624 106,8 0806 10 40 052 76,6 999 107,5 064 49,5 0809 40 30 052 38,8 066 49,4 064 43,8 220 110,8 066 55,1 400 139,3 068 37,1 412 58,5 400 84,9 508 307,2 624 52,2 512 186,0 676 68,6 l 600 88,5 999 54,4 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999' stands for 'of other origin '.